DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al (US Pub 2003/0069591 –cited by applicant) in view of Mittelstadt et al (US 6,033,415 –cited by applicant).
Re claims 1, 4, 6, 9, 10, 14, 17: Carson discloses a surgical system, comprising:
a computer system (Figure 1; see the processor 18) programmed to: 
associate a virtual object with an anatomical feature [0108; see the tracked positions of the tibia 10 and femur 12 which are seen by position/orientation sensor 16] based on a planned implant placement [0005, 0024; see the processes to display and output data relating to predicted position and orientation of implants in order to select appropriate components and to resect bone accurately, thereby indicating that the implants are virtually associated with the anatomy in a planning phase] wherein the 
adjust the virtual object associated with the anatomical feature in response to movement of the anatomical feature during the procedure by monitoring detected movement of the anatomical feature and adjusting the virtual object in response to the detected movement in accordance with the planned placement [0108; see that when the tibia 10 and femur 12 move, the virtual on screen representations are adjusted in response to this movement and with respect to the implant position/orientation].
Further, Carson discloses a computer assisted process/method (see Abstract describing the corresponding method performed using the surgical system) as well as non-transitory computer readable memory to perform the method steps [0111; see the ‘software’ used to perform the steps].
Carson discloses all features including that it is known that knee arthroplasty procedures use a robot to make femoral and tibial preparations, but does not particularly recite that the disclosed invention utilizes a robotic device configured to facilitate performance of a procedure with a pose of an instrument constrained to the virtual object and that is controlled based on a relationship between at least one point associated with the robotic device and the virtual object during the procedure and that is tracked by a tracking system. Carson also does not disclose that a point of the robot and the virtual object that is constrained is used to control the robot. However, Mittelstadt teaches of a system, method, and non-transitory memory (col 9, lines 24-58) wherein a robot is tracked by a tracking system (col 11, lines 13-34; see the position sensors on the robot) and is to make femoral and tibial preparations, and is configured 
Re claims 2, 11, 18: Carson discloses the computer system is programmed to adjust the virtual object by moving the virtual object with respect to a coordinate system (see Figure 1 with the xyz coordinate system for tracking and moving the virtual elements).
Re claims 3, 12: Carson discloses a tracking system configured to detect the movement of the anatomical feature during the procedure [0024; see the tracking system to detect movement ‘during surgical operations’].
Re claims 5, 13, 19, 20: Carson discloses a computer system is further programmed to:; and generate a graphic by continuously updating a virtual representation of the tool on an image of the anatomical feature such that a graphical relationship between the virtual representation of the tool on the image is substantially identical to a physical relationship between the tool and the anatomical feature [0108; see the position sensor 16 that sees the anatomical feature positions and tool positions with these virtual representations being displayed on the monitor 24], but does not 
Re claims 6, 15: Carson discloses all features except that the computer system is programmed to compensate for the detected movement of the anatomical feature in real-time during the procedure. However, Mittelstadt teaches to compensate for the detected movement of the anatomical feature in real-time during the procedure (col 14, lines 16-32; see the bone motion that is compensated for). It would have been obvious to the skilled artisan to modify Carson, to compensate for motion as taught by Mittelstadt, in order to remove unwanted movement and improve accuracy of the procedure.
Re claims 7, 8, 16: Carson discloses all features except that the computer system is further programed to compensate for gross movement of the robotic device during the procedure, wherein an end effector of the robotic device is moveable relative to the anatomical feature without the gross movement of the robotic device and wherein a base position is tracked. However, Mittelstadt teaches of compensating for gross movement of the robotic device during the procedure, wherein an end effector of the robotic device is moveable relative to the anatomical feature without the .

Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant has amended the claims and argues that Carson’s registration of the tibia and femur is not based on a surgical plan or planned implant procedure. Respectfully, the Examiner disagrees and finds that the data of the tibia and femur is also associated with desired/predicted implant position and with instrument position. This is performed prior to the actual surgical procedure as set forth in the rejection.
The previous specification objections are withdrawn due to amendment and Applicant’s response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793